Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT (this “Amendment”), dated as of February 27, 2017, to the
Revolving Credit Agreement dated as of November 2, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Square, Inc. (the “Borrower”), the several banks and
other financial institutions or entities from time to time party thereto (the
“Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto are parties to the Credit Agreement;

WHEREAS, the Borrower requests that the Lenders agree to certain amendments to
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS. Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement are used herein as therein defined.

SECTION 2. AMENDMENTS. On the Effective Date (as defined below), the Credit
Agreement is hereby amended as follows:

(a) The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended by (x) deleting the word “or” immediately following
the phrase “become the subject of a proceeding under any Debtor Relief Law,” and
(y) adding the following clause immediately after the phrase “or any other state
or federal regulatory authority acting in such a capacity”

“, or (iii) become the subject of a Bail-In Action”

(b) The definition of “Swap Agreement” in Section 1.01 of the Credit Agreement
is hereby amended by (x) adding “(i)” immediately before the phrase “any
agreement with respect to” and (y) adding the following clause immediately
before the phrase “; provided that no phantom stock”:

“, (ii) Permitted Bond Hedge Transactions and (iii) Permitted Warrant
Transactions”

(c) Section 1.01 of the Credit Agreement is hereby amended to include the
following definitions in appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Permitted Bond Hedge Transaction” means any call option or capped call option
(or substantively equivalent derivative transaction) relating to or referencing
the Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) purchased by the
Borrower in connection with the issuance of any Permitted Convertible
Indebtedness; provided, that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Permitted Convertible Indebtedness issued
in connection with such Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower that is convertible into shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower) (and cash in lieu of fractional shares), cash (in
an amount determined by reference to the price of such common stock or such
other securities) or a combination thereof.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to or
referencing the Borrower’s common stock (or other securities or property
following a merger event or other change of the common stock of the Borrower)
and/or cash (in an amount determined by reference to the price of such common
stock) sold by the Borrower substantially concurrently with any purchase by the
Borrower of a Permitted Bond Hedge Transaction.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

2



--------------------------------------------------------------------------------

(d) The following shall be added as a new Section 3.18 to the Credit Agreement:

“Section 3.18 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.”

(e) Section 6.01 of the Credit Agreement is hereby amended by (x) deleting the
“and” at the end of clause (c) thereof, (y) deleting the period at the end of
clause (d) thereof and substituting in lieu thereof “; and” and (z) adding the
following as a new clause (e) thereof:

“(e) any Permitted Convertible Indebtedness in an aggregate principal amount not
to exceed $500,000,000 at any time outstanding; provided that no Default or
Event of Default has occurred and is continuing at the time of issuance of such
Indebtedness.”

(f) Section 6.04 of the Credit Agreement is hereby amended by (x) deleting the
“and” at the end of clause (vii) thereof, (y) deleting the period at the end of
clause (viii) thereof and substituting in lieu thereof “;” and (z) adding the
following as new clauses (ix), (x) and (xi) thereof:

“(ix) the Borrower may make any Restricted Payments and/or payments or
deliveries in shares of common stock (or other securities or property following
a merger event or other change of the common stock of the Borrower) (and cash in
lieu of fractional shares) and/or cash pursuant to the terms of, and otherwise
perform its obligations under, any Permitted Convertible Indebtedness
(including, without limitation, making payments of interest and principal
thereon, making payments due upon required repurchase thereof and/or making
payments and deliveries due upon conversion thereof);

(x) the Borrower may pay the premium in respect of, and otherwise exercise
and/or perform its obligations under, any Permitted Bond Hedge Transaction; and

(xi) the Borrower may make any Restricted Payments and/or payments or deliveries
pursuant to the terms of, and otherwise perform its obligations under, any
Permitted Warrant Transaction (including, without limitation, making payments
and/or deliveries due upon exercise and settlement or unwinding or termination
thereof).”

(g) Clause (g) of Article VII of the Credit Agreement is hereby amended by
deleting the phrase “or an event of the type that constitutes an Event of
Default” from clause (y) thereof.

(h) The following shall be added as a new Section 9.18 to the Credit Agreement:

“Section 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

3



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

SECTION 3. CONDITIONS PRECEDENT TO EFFECTIVENESS. This Amendment shall become
effective on the date (the “Effective Date”) on which all of the following
conditions have been satisfied or waived:

(a) Execution and Delivery. The Administrative Agent shall have received
counterparts of this Amendment duly executed by (i) the Borrower and (ii) the
Required Lenders.

(b) No Default. Both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the
Effective Date.

(c) Representations and Warranties. As of the Effective Date (both prior to and
after giving effect to this Amendment) all representations and warranties
contained in Section 3 of the Credit Agreement shall be true and correct in all
material respects, except that (i) the representations and warranties contained
in Section 3.04(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b) (subject, in the
case of unaudited financial statements furnished pursuant to clause (b), to
year-end audit adjustments and the absence of footnotes), respectively, of
Section 5.01 of the Credit Agreement, (ii) to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date and
(iii) to the extent that such representations and warranties are already
qualified or modified by materiality in the text thereof, they shall be true and
correct in all respects.

For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3.

SECTION 4. REPRESENTATIONS AND WARRANTIES. In order to induce the Required
Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to the Required Lenders that (a) this Amendment has been duly
authorized by all necessary corporate actions on the part of the Borrower and,
if required, actions by equity holders of the Borrower and (b) this Amendment
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

4



--------------------------------------------------------------------------------

SECTION 5. CONTINUING EFFECT. Except as expressly amended, waived or modified
hereby, the Loan Documents shall continue to be and shall remain in full force
and effect in accordance with their respective terms. This Amendment shall not
constitute an amendment, waiver or modification of any provision of any Loan
Document not expressly referred to herein and shall not be construed as an
amendment, waiver or modification of any action on the part of the Borrower or
the other Loan Parties that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity. Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Amendment.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Administrative
Agent, the other Agents and the Lenders, and each of their respective successors
and assigns, and shall not inure to the benefit of any third parties. The
execution and delivery of this Amendment by any Lender prior to the Effective
Date shall be binding upon its successors and assigns and shall be effective as
to any Loans or Commitments assigned to it after such execution and delivery.

SECTION 8. ENTIRE AGREEMENT. This Amendment, the Credit Agreement and the other
Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents and the Lenders, as applicable, with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, any other Agent or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Credit Agreement or the other Loan Documents.

SECTION 9. LOAN DOCUMENT. This Amendment is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement.

SECTION 10. COUNTERPARTS. This Amendment may be executed by the parties hereto
in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 11. HEADINGS. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

SQUARE, INC.,

as the Borrower

By:   /s/ Sarah Friar   Name: Sarah Friar   Title: Chief Financial Officer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender

By:   /s/ John G. Kowalczuk   Name:   John G. Kowalczuk   Title:   Executive
Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Lender

By:   /s/ Ushma Dedhiya   Name:   Ushma Dedhiya   Title:   Authorized Signatory

 

[Signature Page to First Amendment]